216 F.2d 614
KAHIWA HEE CHUNG, Also Known as Keohohiwa, Appellant,v.AH SEE HEE, Executor under the Will of Emalia Haahaa AkionaHee, Also Known as E. Haahaa, Appellee.
No. 13485.
United States Court of Appeals Ninth Circuit.
Oct. 29, 1954.

Fong, Miho, Choy & Chuck, Honolulu, Hawaii, Fred Okrand, Los Angeles, Cal., for appellant.
N.W.Y. Char, Honolulu, Hawaii, Samuel E. Yee, San Francisco, Cal., for appellee.
Before HEALY, BONE, and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This was a suit for the cancellation of a deed on grounds of undue influence and mistake.  The complainant in the case was an aged and infirm Hawaiian woman, and the defendant her daughter.  The relief asked was granted by the trial court on ground of mistake, and the Territorial Supreme Court affirmed, holding that there was undue influence as well. 39 Hawaii 364.


2
We discover in this case no manifest error either in the findings or in the application of governing principles, and the judgment must be affirmed.  Cf. Waialua Agricultural Co. v. Christian, 305 U.S. 91, 59 S.Ct. 21, 83 L.Ed. 60; Meyer v. Territory of Hawaii, 9 Cir., 164 F.2d 845; Meyer v. Territory of Hawaii, 9 Cir., 1954, 216 F.2d 277.


3
Affirmed.